EXHIBIT 10.53

 

Sequenom, Inc.

Deferred Compensation Plan

 

Master Plan Document

Effective June 1, 2007

 

As Amended Through December 12, 2008



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE

PURPOSE

        1

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   SELECTION/ENROLLMENT/ELIGIBILITY    7

2.1

   Selection by Committee.    7

2.2

   Enrollment Requirements.    7

2.3

   Eligibility; Commencement of Participation.    7

2.4

   Termination of Participation and/or Deferrals.    7

ARTICLE 3

   DEFERRAL COMMITMENTS/ COMPANY CONTRIBUTION AMOUNTS/VESTING/CREDITING/TAXES   
8

3.1

   Maximum Deferral.    8

3.2

   Election to Defer; Effect of Election Form.    8

3.3

   Company Contribution Amount    10

3.4

   Investment of Trust Assets.    10

3.5

   Vesting    10

3.6

   Crediting/Debiting of Account Balances.    11

3.7

   FICA and Other Taxes    13

3.8

   Withholding on Distributions.    13

ARTICLE 4

   SHORT-TERM PAYOUT/UNFORESEEABLE FINANCIAL EMERGENCIES/CHANGE IN CONTROL
WITHDRAWAL ELECTIONS    14

4.1

   Short-Term Payout.    14

4.2

   Changes to Short-Term Payout Elections.    14

4.3

   Other Benefits Take Precedence Over Short-Term.    14

4.4

   Withdrawal Payouts for Unforeseeable Financial Emergencies.    14

4.5

   Effect of a Change in Control.    15

ARTICLE 5

   SURVIVOR BENEFIT    15

5.1

   Survivor Benefit.    15

ARTICLE 6

   TERMINATION BENEFIT    15

6.1

   Termination Benefit.    15

6.2

   Payment of Termination Benefit.    15

6.3

   Post-Termination Distribution Commencement Elections.    16

6.4

   Changes to Termination Distribution Elections.    16

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE

6.5

   Default Distribution Election.    16

ARTICLE 7

   DISABILITY WAIVER AND BENEFIT    16

7.1

   Disability Waiver.    16

7.2

   Disability Benefit.    17

ARTICLE 8

   DISTRIBUTIONS    17

8.1

   Form of Distributions    17

8.2

   No Discretionary Distributions.    17

8.3

   Receipt or Release.    17

ARTICLE 9

   BENEFICIARY DESIGNATION    18

9.1

   Beneficiary.    18

9.2

   Beneficiary Designation; Change; Spousal Consent.    18

9.3

   Acknowledgment.    18

9.4

   No Beneficiary Designation.    18

9.5

   Doubt as to Beneficiary.    18

9.6

   Discharge of Obligations.    18

ARTICLE 10

   ACCELERATION OF PAYMENTS    19

10.1

   Domestic Relations Order.    19

10.2

   Compliance with Ethics Agreements and Legal Requirements.    19

10.3

   Divestiture.    19

10.4

   De Minimis Amounts.    19

10.5

   Federal Insurance Contributions Act.    19

10.6

   Section 409A Additional Tax.    19

10.7

   Corporate Events.    19

10.8

   Offset.    19

ARTICLE 11

   CESSATION OF CONTRIBUTIONS, TERMINATION, AMENDMENT OR MODIFICATION    20

11.1

   Cessation of Contributions.    20

11.2

   Termination.    20

11.3

   Amendment.    20

11.4

   Amendments to Comply with Section 409A.    20

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE

ARTICLE 12

   ADMINISTRATION    21

12.1

   Committee Duties.    21

12.2

   Administration Upon Change In Control.    21

12.3

   Agents.    22

12.4

   Binding Effect of Decisions.    22

12.5

   Indemnity of Committee.    22

12.6

   Employer Information.    22

ARTICLE 13

   OTHER BENEFITS AND AGREEMENTS; CLAIMS PROCEDURES    22

13.1

   Coordination with Other Benefits.    22

13.2

   Claims Procedures.    22

ARTICLE 14

   SECURITIES LAWS COMPLIANCE    22

14.1

   Designation of Participants.    22

14.2

   Action by Committee.    22

14.3

   Compliance with Section 16.    23

ARTICLE 15

   TRUST    23

15.1

   Establishment of the Trust and Selection of Trustee.    23

15.2

   Interrelationship of the Plan and the Trust.    23

15.3

   Distributions From the Trust.    23

ARTICLE 16

   PLAN EXPENSES    23

16.1

   Plan Expenses.    23

ARTICLE 17

   MISCELLANEOUS    24

17.1

   Status of Plan.    24

17.2

   Unsecured General Creditor.    24

17.3

   Employer’s Liability.    24

17.4

   Nonassignability.    24

17.5

   Not a Contract of Employment.    24

17.6

   Furnishing Information.    24

17.7

   Terms.    24

17.8

   Captions.    25

17.9

   Governing Law.    25

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          PAGE

17.10

   Notice.    25

17.11

   Successors.    25

17.12

   Validity.    25

17.13

   Incompetent.    25

17.14

   Court Order.    25

17.15

   Insurance    25

17.16

   Legal Fees To Enforce Rights After Change in Control.    26

17.17

   Scrivener’s Error.    26

17.18

   Compliance with Section 409A of the Code.    26

17.19

   Disclaimer.    26

Appendix A

   CLAIMS PROCEDURES     

Appendix B

   DISABILITY CLAIMS PROCEDURES     

 

iv



--------------------------------------------------------------------------------

SEQUENOM, INC. DEFERRED COMPENSATION PLAN

 

Purpose

 

The purpose of this Plan is to provide specified benefits to a select group of
management and highly compensated Employees and Directors who contribute
materially to the continued growth, development and future business success of
Sequenom, Inc., a Delaware corporation, and its subsidiaries, if any, that
sponsor this Plan. This Plan shall be unfunded for tax purposes and for purposes
of Title I of ERISA.

 

ARTICLE 1

Definitions

 

For purposes of this Plan, unless otherwise clearly apparent from the context,
the following phrases or terms shall have the following indicated meanings:

 

1.1 “401(k) Plan” shall be that certain Sequenom, Inc. defined contribution plan
intended to satisfy the requirements of Sections 401(a), 401(k), 401(m), and
414(i) of the Code, as adopted by the Company.

1.2 “Account(s)” shall mean, with respect to a Participant, his or her Deferral
Account, Company Contribution Account and RSU Account.

1.3 “Account Balance” shall mean, with respect to a Participant, a credit on the
records of the Employer equal to the sum of (i) the Deferral Account balance,
(ii) the vested Company Contribution Account balance, and (iii) the vested RSU
Account balance. The Account Balance, and each other specified account balance,
shall be a bookkeeping entry only and shall be utilized solely as a device for
the measurement and determination of the amounts to be paid to a Participant, or
his or her designated Beneficiary, pursuant to this Plan.

1.4 “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding bonuses, commissions, overtime, fringe benefits, stock options,
restricted stock, relocation expenses, unused and unpaid excess vacation days,
incentive payments, non-monetary awards, directors fees and other fees,
automobile and other allowances paid to a Participant for employment services
rendered (whether or not such allowances are included in the Employee’s gross
income) (“Compensation”). Annual Base Salary shall be calculated before
reduction for Compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or non-qualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3) or 402(h) pursuant
to plans established by any Employer; provided, however, that all such amounts
will be included in calculating Annual Base Salary only to the extent that,
(1) had there been no such plan, the amount would have been payable in cash to
the Employee and, (2) Employee’s contributions, deferrals and the Company or
Employer’s related withholding obligations under all Company plans, including
the Plan, do not exceed 100% of Employee’s total Compensation.

1.5

“Annual Bonus” shall mean any cash compensation, in addition to Annual Base
Salary, relating to services performed during any calendar year, whether or not
paid in such calendar year or included on the Federal Income Tax Form W-2 for
such calendar year, payable to a Participant

 

1



--------------------------------------------------------------------------------

 

as an Employee under any Employer’s annual bonus and cash incentive plans,
excluding stock options and restricted stock.

1.6 “Annual Deferral Amount” shall mean that portion of a Participant’s Annual
Base Salary, Annual Bonus and Director Fees that a Participant elects to have,
and is deferred, in accordance with Article 3, for any one Plan Year. In the
event of a Participant’s Disability (if deferrals cease in accordance with
Section 7.1), death, or a Separation from Service prior to the end of a Plan
Year, such year’s Annual Deferral Amount shall be the actual amount withheld
prior to such event.

1.7 “Annual Installment Method” shall be an annual installment payment over the
number of years (not to exceed 10) selected by the Participant in accordance
with this Plan, calculated as follows: Each annual installment payment shall be
calculated by multiplying the applicable portion of the Account Balance by a
fraction, the numerator of which is one, and the denominator of which is the
remaining number of annual payments due the Participant. By way of example, if
the Participant elects a 10-year Annual Installment Method, the first payment
shall be 1/10 of the applicable portion of the Account Balance. The following
year, the payment shall be 1/9 of the applicable portion of the Account Balance.

1.8 “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 9, that are entitled to receive
benefits under this Plan upon the death of a Participant.

1.9 “Beneficiary Designation Form” shall mean the form established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

1.10 “Board” shall mean the board of directors of the Company or a committee of
the Board.

1.11 “Change in Control” shall mean the first to occur of any of a change in the
ownership of the Company, a change in the effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as these events are defined in Treas. Reg. § 1.409A-3(i)(5), or as these
definitions may later be modified by other regulatory pronouncements).

1.12 “Code” shall mean the Internal Revenue Code of 1986, as it may be amended
from time to time.



1.13 “Committee” shall mean the committee described in Article 12.



1.14 “Company” shall mean Sequenom, Inc., a Delaware corporation, and any
successor to all or substantially all of the Company’s assets or business.



1.15 “Company Contribution Account” shall mean (i) the sum of the Participant’s
Company Contribution Amounts, plus (ii) amounts credited (net of amounts
debited) in accordance with all the applicable crediting provisions of this Plan
that relate to the Participant’s Company Contribution Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s Company Contribution Account.



1.16 “Company Contribution Amount” shall mean, for any one Plan Year, the amount
determined in accordance with Section 3.3.



1.17 “Company Stock Measurement Fund” shall mean the Measurement Fund which
shall be deemed invested in the Company’s common stock. Participants will have
no rights as stockholders of the Company with respect to allocations made to
their Accounts which are deemed invested in the Company Stock Measurement Fund.



1.18

“Deduction Limitation” shall mean the following described limitation on a
benefit that may otherwise be distributable pursuant to the provisions of this
Plan. Except as otherwise provided,

 

2



--------------------------------------------------------------------------------

this limitation shall be applied to all distributions that are “subject to the
Deduction Limitation” under this Plan. If an Employer determines in good faith
prior to a Change in Control that there is a reasonable likelihood that any
compensation paid to a Participant for a taxable year of the Employer would not
be deductible by the Employer solely by reason of the limitation under Code
Section 162(m), then to the extent deemed necessary by the Employer to ensure
that the entire amount of any distribution to the Participant pursuant to this
Plan prior to the Change in Control is deductible, the Employer may defer all or
any portion of a distribution under this Plan. Any amounts deferred pursuant to
this limitation shall continue to be credited/debited with additional amounts in
accordance with Section 3.6 below, even if such amount is being paid out in
installments. The amounts so deferred and amounts credited thereon shall be
distributed to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Employer in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Employer during which the
distribution is made will not be limited by Section 162(m), or if earlier, the
effective date of a Change in Control of the calendar year in which the
Participant has a Separation from Service. Notwithstanding anything to the
contrary in this Plan, the Deduction Limitation shall not apply to any
distributions made after a Change in Control.

1.19 “Deferral Account” shall mean (i) the sum of all of a Participant’s Annual
Deferral Amounts, plus (ii) amounts credited in accordance with all the
applicable crediting provisions of this Plan that relate to the Participant’s
Deferral Account, less (iii) all distributions made to the Participant or his or
her Beneficiary pursuant to this Plan that relate to his or her Deferral
Account.

1.20 “Director” shall mean any member of the board of directors of the Employer.

1.21 “Director Fees” shall mean the annual cash fees paid by any Employer,
including retainer fees and meeting fees, as compensation for serving on the
board of directors.

1.22 “Director Fee Account” shall mean the portion of the Deferral Account that
consists of (i) the sum of the Director’s Director Fee deferrals, plus
(ii) amounts credited (net of amounts debited) in accordance with all the
applicable crediting provisions of this Plan that relate to the Director Fee
deferrals, less (iii) all distributions made to the Director or his or her
Beneficiary pursuant to this Plan that relate to his Director Fee Account.

1.23 “Disability” (or, where the context requires, “Disabled”) shall mean a
period of disability during which a Participant is receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan sponsored by his or her Employer by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, as
determined in the sole discretion of the Committee. In addition, Disability
shall mean the inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months. Determination of Disability shall be made by the
Committee in a manner consistent with its definition as provided in
Section 409A.

1.24 “Disability Benefit” shall mean the benefit set forth in Article 7.

1.25 “Election Form” shall mean the form established from time to time by the
Committee that a Participant completes, signs and returns to the Committee to
make an election under the Plan. A Participant may determine on the Election
Form the time and manner in which such amounts deferred under the Plan shall be
distributed.

 

3



--------------------------------------------------------------------------------

1.26 “Employee” shall mean a person who is an employee of any Employer.

 

1.27 “Employer(s)” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

 

1.28 “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time.

 

1.29 “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
Reference to a section of the Exchange Act shall include that section and any
comparable section or sections of any future legislation that amends,
supplements or supersedes such section.

 

1.30 “Measurement Fund” shall mean the mutual funds, insurance company separate
accounts, indexed rates or other methods selected by the Committee for the
purpose of providing the basis on which gains and losses shall be attributed to
Account Balances under the Plan. Unless otherwise determined by the Committee in
accordance with Section 3.6(c), the Measurement Funds shall be the funds
available as investment alternatives under the 401(k) Plan and the Company’s
common stock.

 

1.31 “Participant” shall mean any Employee or Director (i) who is selected to
participate in the Plan, (ii) who elects to participate in the Plan, (iii) who
signs an Election Form, (iv) whose signed Election Form is accepted by the
Committee or its designee, and (v) who commences participation in the Plan. A
spouse or former spouse of a Participant shall not be treated as a Participant
in the Plan or have an account balance under the Plan, even if he or she has an
interest in the Participant’s benefits under the Plan as a result of applicable
law or property settlements resulting from legal separation or divorce.

 

1.32 “Performance-Based Compensation” means compensation that meets the
requirements of performance-based compensation specified in
Section 409A(a)(4)(B)(iii) of the Code. Performance-Based Compensation shall be
designated as such by the Company and must relate to services performed by the
Participant during a designated incentive period of at least twelve (12) months
provided that the Participant performed services continuously from a date no
later than the date upon which the performance criteria are established through
a date no earlier than the date upon which the Participant makes an initial
deferral election. The performance goals must be preestablished by the Company
in writing no later than ninety (90) days after the commencement of the
performance period, and the outcome must be substantially uncertain at the time
the criteria are established.

 

1.33 “Plan” shall mean the Sequenom, Inc. Deferred Compensation Plan, which
shall be evidenced by this master plan document, as it may be amended from time
to time.

 

1.34 “Plan Year” or “Year” shall mean a period beginning on January 1 of each
calendar year and continuing through December 31 of such calendar year.

 

1.35 “RSU Account” shall mean (i) the sum of all of a Participant’s RSU Deferral
Amounts, plus (ii) the hypothetical deemed investment earnings and losses
credited or charged in accordance with all the applicable provisions of this
Plan that relate to the Participant’s RSU Deferral Account, less (iii) all
distributions made to the Participant or his or her Beneficiary pursuant to this
Plan that relate to the Participant’s RSU Account.

 

1.36 “RSU Award” shall mean any restricted stock unit award granted by the
Company to a Participant which is eligible to be deferred under the Plan,
including but not limited to restricted stock unit awards granted to Directors.

 

4



--------------------------------------------------------------------------------

1.37 “RSU Deferral Amount” shall be the amount determined in accordance with
Sections 3.2(e) and 3.6(g).

 

1.38 “Section 409A” or “Code Section 409A” shall mean Section 409A of the
Internal Revenue Code of 1986, as it may be amended from time to time, and the
regulations and other guidance thereunder.

1.39 “Separation from Service,” shall mean the severing of employment with all
Employers, or service as a Director of all Employers, voluntarily or
involuntarily, for any reason other than Disability, death or an authorized
leave of absence if such termination constitutes a separation from service under
Code Section 409A, subject to the following conditions to the extent required by
Section 409A of the Code:

 

  a) If the Participant takes a leave of absence from the Company for purposes
of military leave, sick leave, or other bona fide leave of absence, the
Participant’s employment will be deemed to continue and Compensation shall
continue to be withheld in accordance with the Participant’s deferral election
during such leave of absence, for the first six months of the leave of absence,
or if longer, for so long as the Participant’s right to reemployment is provided
by either by statute or by contract. If the period of the leave exceeds six
months and the Participant’s right to reemployment is not provided by either
statute or contract, the Participant will be considered to have incurred a
Separation from Service on the first date immediately following such six-month
period.

 

  b) If the Participant provides insignificant services to the Company, the
Participant will be deemed to have incurred a Separation from Service. For this
purpose, an Employee Participant is considered to be providing insignificant
services if he provides services at an annual rate that is less than twenty
percent of the services rendered by such individual, on average, during the
immediately preceding three calendar years of employment (or such lesser period
of employment).

 

  c) If an Employee Participant continues to provide services to the Company in
a capacity other than as an Employee, the Participant will not be deemed to have
a Separated from Service if the Participant is providing services at an annual
rate that is at least fifty percent of the services rendered by such individual,
on average, during the immediately preceding three calendar years of employment
(or such lesser period of employment).

 

Additionally, the following shall also apply if a Participant serves as both a
Director and an Employee, to the extent required by Code Section 409A:

 

  d) Upon Participant’s cessation of service as a Director of all Employers, a
Separation from Service will occur only with respect to the Director Fee Account
and the portion of the RSU Account attributable to RSU Awards granted to the
Participant for service as a Director, plus net amounts credited in accordance
with all the applicable crediting provisions of this Plan that relate to such
deferrals, less all distributions made to the Participant or his or her
Beneficiary pursuant to this Plan that relate to such deferrals (collectively
the “Director Deferrals”); and

 

5



--------------------------------------------------------------------------------

  e) Upon Participant’s severing of employment with all Employers, a Separation
of Service will occur only with respect to the portion of the Account Balance
that is not attributable to Director Deferrals.

 

  f) The Plan shall maintain separate accounting for Director Deferrals.

 

1.40 “Short-Term Payout” shall mean the distribution election described in
Section 4.1. The Plan shall maintain separate accounting for all Short-Term
Payouts that are scheduled to be paid in a particular Plan Year.

 

1.41

“Specified Employee” means for purposes of this Plan, and in accordance with
Section 409A, a “Key Employee” as set forth below and as defined in
Section 416(i) of the Code, without regard to paragraph (5) thereof, of a
corporation any stock in which is publicly traded on an established securities
market or otherwise on the date of the Separation from Service. If a person is a
Key Employee, the person is treated as a Specified Employee for the 12-month
period beginning on the April 1st that first follows the Key Employee
Identification Date. An employee will be considered a “Key Employee” if such
employee meets the requirements of this Section 1.37 at any time during the
12-month period ending on the Key Employee Identification Date. The “Key
Employee Identification Date” for the Plan is December 31st. Whether an employee
is a five percent owner or a one percent owner as provided below shall be
determined in accordance with Section 416(i)(1)(B) of the Code.

 

  a) An officer of the Company having an annual compensation greater than
$145,000 in 2007, $150,000 in 2008, or $160,000 in 2009, as such threshholds are
thereafter adjusted at the same time and in the same manner as under
Section 415(d) of the Code. Not more than fifty (50) employees or, if less, the
greater of three (3) employees or ten percent (10%) of the Company’s employees
shall be considered as officers for purposes of this subsection.

 

  b) A five percent owner of the Company.

 

  c) A one percent owner of the Company having an annual compensation from the
Company of more than $150,000.

 

1.42 “Survivor Benefit” shall mean the benefit set forth in Article 5.

 

1.43 “Termination Benefit” shall mean the benefit set forth in Article 6.

 

1.44 “Trust” shall mean one or more trusts established between the Company and a
Plan trustee pursuant to a trust agreement, as amended from time to time,
pursuant to Article 15.

 

1.45

“Unforeseeable Financial Emergency” shall mean an unanticipated emergency that
causes a severe financial hardship of the Participant and results from an
illness or accident of the Participant, the Participant’s spouse, the
Participant’s Beneficiary or the Participant’s dependent; loss of the
Participant’s property due to casualty (including the need to rebuild a home
following damage to a home not otherwise covered by insurance, for example, not
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. “Unforeseeable Emergency” may include, for example, the
imminent foreclosure of or eviction from the Participant’s primary residence or
the need to pay for medical expenses, including non-refundable deductibles, as
well as for the costs of prescription drug medication and the need to pay for
the funeral expenses of a spouse,

 

6



--------------------------------------------------------------------------------

Beneficiary or dependent. Whether a Participant has a Unforeseeable Financial
Emergency shall be determined in the sole discretion of the Committee in
accordance with the requirements of Section 409A.

 

1.46 “Years of Service” shall mean the total number of years in which a
Participant has been employed by one or more Employers. For purposes of this
definition, a year of employment shall be a 365 day period (or 366 day period in
case of a leap year) that, for the first year of employment, commences on the
Employee’s date of hiring and that, for any subsequent year, commences on an
anniversary of that hiring date.

 

ARTICLE 2

Selection/Enrollment/Eligibility

 

2.1 Selection by Committee. Participation in the Plan shall be limited to a
select group of management and highly compensated Employees and Directors of the
Employers, as determined by the Committee in its sole discretion. From that
group, the Committee shall select, in its sole discretion, Employees and
Directors to participate in the Plan. Unless otherwise determined by the
Committee, all Directors and those Employees that are at the level of Vice
President and above will be eligible to participate in the Plan.

 

2.2 Enrollment Requirements. As a condition to participation, each selected
Employee or Director shall complete, execute and return to the Committee an
Election Form and such other documents as the Committee may require within
thirty (30) days after he or she first becomes eligible to participate in the
Plan. In addition, the Committee shall establish from time to time such other
enrollment requirements as it determines in its sole discretion are necessary.
For purposes of the initial eligibility election, a Participant that previously
ceased to be eligible to participate in the Plan will also be treated as being
again initially eligible to participate in the Plan if the Participant has not
been eligible to participate in the Plan (other than the accrual of earnings) at
any time during the 24-month period ending on the date the Participant again
becomes eligible to participate in the Plan.

 

2.3 Eligibility; Commencement of Participation. Provided an Employee or Director
has been selected to participate in the Plan, he or she will become eligible to
participate in the Plan on the date that he or she receives the written
enrollment materials or enrollment instructions for the Plan. The eligible
Employee or Director shall commence participation in the Plan on the first day
of the month following the month in which the Employee or Director completes all
enrollment requirements. If an Employee or a Director fails to meet all such
requirements within the period required, in accordance with Section 2.2, that
Employee or Director shall not be eligible to participate in the Plan until the
first day of the first Plan Year following the delivery to and acceptance by the
Committee of the required documents.

 

2.4 Termination of Participation and/or Deferrals.

 

  (a)

Notwithstanding any other provisions of this Plan, each Employee that is
selected as an eligible Participant for a Plan Year shall continue to be
eligible to participate in this Plan in future Plan Years as long as such
Employee remains in a designated eligible position. In the event a Participant
selected to participate in the Plan on an elective basis no longer meets the
criteria for participation, except as provided below, such Participant shall
retain all the rights described under the Plan, except the right to make any
deferrals for future Plan Years, until such time that the Participant again
meets the criteria for participation

 

7



--------------------------------------------------------------------------------

and is notified of his or her eligibility to participate in the Plan.

 

  (b) If the Committee determines in good faith that a Participant no longer
qualifies as a member of a select group of management or highly compensated
employees, as membership in such group is determined in accordance with
Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee shall have the
right, in its sole discretion, to prevent the Participant from making future
deferrals, provided that such termination of deferrals complies with the
requirements of Section 409A of the Code.

 

ARTICLE 3

Deferral Commitments/ Company Contribution Amounts/Vesting/Crediting/Taxes

 

3.1 Maximum Deferral.

 

  (a) Annual Base Salary, Annual Bonus and Directors Fees. For each Plan Year, a
Participant may elect to defer, as his or her Annual Deferral Amount, Annual
Base Salary, Annual Bonus and/or Director Fees up to the following maximum
percentages for each deferral elected:

 

Deferral   Maximum Amount Annual Base Salary   100% Annual Bonus   100% Director
Fees   100%

 

  (b) RSU Awards. A Participant may elect to defer all or any portion of an RSU
Award in accordance with Section 3.2(e) .

 

  (c) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, or in the case of the
First Plan Year of the Plan itself, the maximum Annual Deferral Amount with
respect to Annual Base Salary, Annual Bonus and/or Director Fees shall be
limited to the amount of compensation not yet earned by the Participant as of
the beginning of the first full calendar month that commences following the date
in which Participant submits an Election Form and any other required enrollment
materials to the Committee or its designee for acceptance.

 

3.2 Election to Defer; Effect of Election Form.

 

  (a) First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make an irrevocable deferral
election of future compensation for the Plan Year in which the Participant
commences participation in the Plan, along with such other elections as the
Committee deems necessary or desirable under the Plan. For these elections to be
valid, the Election Form must be completed and signed by the Participant, timely
delivered to the Committee or its designee (in accordance with Section 2.2
above) and accepted by the Committee or its designee.

 

  (b)

Subsequent Plan Years. In order for a Participant to participate in the Plan
during subsequent Years, then except as provided in Section 3.2(d) for
Performance-Based Compensation and Section 3.2(h), the Participant must complete
an Election Form and deliver it to the Committee or its designee during the Plan
enrollment period preceding the Year for which the new election will begin to
apply. The deferral election will be effective with

 

8



--------------------------------------------------------------------------------

respect to compensation attributable to services performed by such Participant
beginning on the following January 1st.

 

  (c) Participation Election Irrevocability, Duration and Changes. Except as
permitted under Section 4.4 or 3.2(h), any deferral election made for a Year
shall be irrevocable with respect to such Year once it is submitted and is
unique to that Year. In order to participate in subsequent Years, a Participant
must make a new deferral election by filing with the Committee or its designee a
new Election Form during the Plan enrollment period preceding the Year for which
the new deferral election will begin to apply.

 

  (d) Performance Based Compensation. Notwithstanding anything to the contrary
set forth herein, for deferrals of Performance-Based Compensation, the
Participant may file an Election Form with the Committee or its designee at any
time up to the date that is at least six (6) months before the end of the
performance period.

 

  (e) RSU Awards. Subject to any terms and conditions imposed by the Committee,
Participants may elect to defer RSU Awards under the Plan. For these elections
to be valid, the Election Form must be completed and signed by the Participant,
timely delivered to the Committee or its designee no later than thirty (30) days
following the grant date of the RSU Award, and such RSU Award must not vest any
earlier than thirteen (13) months following the grant date, or such deferral
election must otherwise be made in compliance with the requirements of
Section 409A of the Code, and accepted by the Committee or its designee.

 

  (f) Withholding of Annual Deferral Amounts. For each Plan Year, the Annual
Base Salary portion of the Annual Deferral Amount shall be withheld from each
regularly scheduled Annual Base Salary payroll in equal amounts over each pay
period, as adjusted from time to time for increases and decreases in Annual Base
Salary. The Annual Bonus and/or Director Fees portion of the Annual Deferral
Amount shall be withheld at the time the Annual Bonus or Director Fees are or
otherwise would be paid to the Participant, whether or not this occurs during
the Plan Year itself.

 

  (g) Effect of Deferral Election. The deferral election will not be effective
with respect to compensation attributable to services performed prior to the
filing of the Election Form and will take effect on the first date of the first
full calendar month that commences following the filing of the Election Form, or
if later, as soon as administratively possible following such date. Unless the
eligible Participant’s election can comply with the requirements in
Section 3.2(d) for “Performance–Based Compensation,” any deferral of Annual
Bonus to be received with respect to such initial Year of eligibility shall be
limited to a fraction of such Annual Bonus, with the numerator of the fraction
being the number of full calendar months remaining in the performance period
after the Election Form is delivered and the denominator of which is the total
number of full calendar months in the performance period. The deferral election
cannot be for the first Year that the Participant first becomes eligible to
participate in the Plan if the Participant previously was eligible to
participate in any other non-qualified deferred compensation account balance
plan of the Company, its subsidiaries or its affiliates.

 

  (h)

Election Changes. The Committee, in its sole discretion, is authorized to
provide a Participant with the right to extend the deferral period originally
elected by such Participant on an Election Form to a later date if the election
change (i) does not take effect until at least twelve (12) months after the date
on which the new Election Form is

 

9



--------------------------------------------------------------------------------

filed with the Committee, (ii) the payment with respect to such change in
election is deferred for a period of not less than five (5) years after the date
such payment would otherwise have been made or would commence to be paid (except
to the extent payable as a result of death or Disability), and (iii) the
election change is made at least twelve (12) months prior to the date the
payment(s) would otherwise have commenced, in each case in accordance with the
requirements of Section 409A of the Code. In the case of an ineffective change,
benefits will be paid in accordance with the most recently filed valid Election
Form. For purposes of any election changes, payments to be made pursuant to the
Annual Installment Method shall be treated as a single payment. The foregoing
notwithstanding, the Committee is authorized to provide a Participant with the
right to modify any payment schedule with respect to a distribution of a
Short-Term Payout and/or a Termination Benefit prior to January 1, 2009 so long
as such modification complies with requirements in IRS Notice 2007-86.

 

3.3 Company Contribution Amount. For each Plan Year, an Employer, in its sole
discretion, may, but is not required to, credit any amount it desires to any
Participant’s Company Contribution Account under this Plan, which amount shall
be for that Participant the Company Contribution Amount for that Plan Year. The
amount so credited to a Participant may be smaller or larger than the amount
credited to any other Participant, and the amount credited to any Participant
for a Plan Year may be zero, even though one or more other Participants receive
a Company Contribution Amount for that Plan Year. The Company Contribution
Amount, if any, shall be credited as of any date within the Plan Year as
selected by the Company. If a Participant is not employed by an Employer as of
such date, other than by reason of his or her death while employed, the Company
Contribution Amount for that Plan Year shall be zero. The timing and form of
distribution of the Company Contribution Account shall be determined by the
Committee at the time the contribution is made to the Plan, and the Committee
may establish procedures for Participants to make distribution elections with
respect to such amounts. In the absence of any such determination by the
Committee or election by the Participant, the Company Contribution Account will
be distributed in a lump sum in the Plan Year that first follows a Participant’s
Separation from Service in accordance with the distribution procedures set forth
in Article 6.

 

3.4 Investment of Trust Assets. The trustee of the Trust shall be authorized,
upon written instructions received from the Committee or investment manager
appointed by the Committee, to invest and reinvest the assets of the Trust in
accordance with the applicable Trust Agreement.

 

3.5 Vesting.

 

  (a) A Participant shall at all times be 100% vested in his or her Deferral
Account.

 

  (b) A Participant shall vest in the shares credited to the RSU Account in
accordance with the vesting schedule applicable to the particular RSU Award,
which may vary among Participants and among RSU Awards. In the event of a
Participant’s Separation from Service, other than by reason of his or her death
or Disability, prior to the date on which all RSU Awards have vested, the
unvested portion of such RSU Award shall be forfeited, and no Employer or the
Plan shall be liable for the distribution of such shares to such Participant.
Any shares credited to a Participant’s RSU Account by his or her Employer on his
or her behalf which are forfeited by such Participant pursuant to the preceding
sentence shall cease to be liabilities of the Employer or the Plan and such
shares shall be immediately debited from the Participant’s RSU Account.

 

  (c)

The Committee, in its sole discretion, will determine over what period of time
and in what percentage increments a Participant shall vest in his or her Company
Contribution Account. The Committee may credit some Participants with larger or
smaller vesting percentages than other Participants, and the vesting percentage
credited to any Participant

 

10



--------------------------------------------------------------------------------

for a Plan Year may be zero, even though one or more other Participants have a
greater vesting percentage credited to them for that Plan Year.

 

  (d) Notwithstanding anything in this Section to the contrary, except as
provided in subsection (e) below, in the event of a Change in Control, any
unvested portion of a Participant’s Company Contribution Account shall
immediately become 100% vested.

 

  (e) Notwithstanding subsection (d) above, the vesting schedule for a
Participant’s Company Contribution Account shall not be accelerated to the
extent that the Committee determines that such acceleration would cause the
deduction limitations of Section 280G of the Code to become effective. In the
event that all of a Participant’s Company Contribution Account is not vested
pursuant to such a determination, the Participant may request independent
verification of the Committee’s calculations with respect to the application of
Section 280G. In such case, the Committee must provide to the Participant within
thirty (30) business days of such a request an opinion from a
nationally-recognized accounting firm selected by the Committee (the “Accounting
Firm”). The opinion shall state the Accounting Firm’s opinion that any
limitation in the vested percentage hereunder is necessary to avoid the limits
of Section 280G and contain supporting calculations. The cost of such opinion
shall be paid for by the Company.

 

3.6 Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

 

  (a)

Participant Election of Measurement Funds. A Participant, in connection with his
or her initial deferral election in accordance with Section 3.2 above, shall
elect, on the Election Form, one or more Measurement Fund(s) to be used to
determine the additional amounts to be credited to his or her Account Balance
for the first business day in which the Participant commences participation in
the Plan and continuing thereafter for each subsequent day in which the
Participant participates in the Plan, unless changed in accordance with the next
sentence. Commencing with the first business day that follows the Participant’s
commencement of participation in the Plan and continuing thereafter for each
subsequent day in which the Participant participates in the Plan, the
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
to the next business day and continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, any portion of the
Account Balance allocated by a Participant to the Company Stock Measurement Fund
may not thereafter be changed to another Measurement Fund, and amounts
previously allocated to a Measurement Fund by a Participant may not thereafter
be changed to the Company Stock Measurement Fund. Additionally, Employee
Participant deferrals of Annual Base Salary and/or Annual Bonus that are elected
by the Participant to be allocated to the Company Stock Measurement Fund shall
be initially allocated to a Measurement Fund selected by the Participant, or the
Plan’s default Measurement Fund if no such allocation is made, and such amounts
will be swept into the Company Stock

 

11



--------------------------------------------------------------------------------

Measurement Fund on a quarterly basis in accordance with procedures established
by the Committee, or, if applicable, the Board or its Compensation Committee, in
compliance with the requirements of Rule 16b-3(f) of the Exchange Act and any
other applicable provision of the Exchange Act.

 

  (b) Proportionate Allocation. In making any election described in
Section 3.6(a) above, the Participant shall specify on the Election Form the
percentage of his or her Account Balance to have gains and losses measured by a
Measurement Fund.

 

  (c) Measurement Funds. From time to time, the Committee in its sole discretion
shall select and announce to Participants its selection of Measurement Funds,
for the purpose of providing the basis on which gains and losses shall be
attributed to Account Balances under the Plan. The Committee may, in its sole
discretion, discontinue, substitute or add a Measurement Fund at any time. Each
such action will take effect as of the first day of the first calendar quarter
that commences following such approval, provided that the Committee gives
Participants at least 30 days advance written notice of such change.

 

  (d) Crediting or Debiting Method. The performance of each elected Measurement
Fund (either positive or negative) will be determined by the Committee, in its
reasonable discretion, based on available reports of the performance of the
Measurement Funds. A Participant’s Account Balance shall be credited or debited
on a daily basis based on the performance of each Measurement Fund selected by
the Participant, as determined by the Committee in its sole discretion, as
though (i) a Participant’s Account Balance were invested in the Measurement
Fund(s) selected by the Participant, in the percentages applicable to such day,
as of the close of business on such day, at the closing price on such date;
(ii) the portion of the Annual Deferral Amount that was actually deferred during
any day was invested in the Measurement Fund(s) selected by the Participant, in
the percentages applicable to such day, no later than the close of business on
the first business day after the day on which such amounts are actually deferred
through reductions in his or her payroll, at the closing price on such date; and
(iii) any distribution made to a Participant that decreases such Participant’s
Account Balance ceased being invested in the Measurement Fund(s), in the
percentages applicable to such day, no earlier than one business day prior to
the distribution, at the closing price on such date.

 

  (e) No Actual Investment. Notwithstanding any other provision of this Plan
that may be interpreted to the contrary, the Measurement Funds are to be used
for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation to his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company or the Trustee (as that term is
defined in the Trust), in its own discretion, decides to invest funds in any or
all of the Measurement Funds, no Participant shall have any rights in or to such
investments themselves. Without limiting the foregoing, a Participant’s Account
Balance shall at all times be a bookkeeping entry only and shall not represent
any investment made on his or her behalf by the Company or the Trust; the
Participant shall at all times remain an unsecured creditor of the Company.

 

  (f)

Company Contribution Accounts. Notwithstanding any other provision of this Plan
to the contrary, Company Contribution Amounts may only be allocated to the
Measurement Funds designated by the Committee from time to time, in its sole
discretion; provided,

 

12



--------------------------------------------------------------------------------

however, that the Company Contribution Amount may not be allocated to the
Company Stock Measurement Fund unless approved by the Board or its Compensation
Committee in compliance with the requirements of the Exchange Act.

 

  (g) RSU Account. Each time a Participant timely elects to defer an RSU Award
in accordance with Section 3.2(e), an equivalent number of shares of Company
common stock subject to such RSU Award shall be credited to the Participant’s
RSU Account. Notwithstanding any other provision of this Plan to the contrary,
RSU Accounts shall be automatically allocated to the Company Stock Measurement
Fund and may not be allocated to any other Measurement Fund.

 

  (h) Amounts Invested in the Company Stock Measurement Fund. With respect to
any portion of the Account invested in the Company Stock Measurement Fund, a
number of shares of Company common stock with a fair market value not greater
than the value of such portion of the Account shall be credited to the Account;
provided however that in no event will a fractional number of shares of Company
common stock be allocated to the Account. In the event that any amount allocated
to the Company Stock Measurement Fund is less than the fair market value of one
whole share of Company common stock, such amount will instead be allocated to
the default Measurement Fund designated by the Committee.

 

  (i) Default Measurement Fund. Unless otherwise determined by the Committee,
the default Measurement Fund for all purposes of the Plan shall be the default
investment fund under the 401(k) Plan.

 

3.7 FICA and Other Taxes.

 

  (a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from an Employee Participant, the Participant’s
Employer(s) shall withhold from that portion of the Participant’s Annual Base
Salary and Annual Bonus that is not being deferred, in a manner determined by
the Employer(s), the Participant’s share of FICA and other employment taxes on
such Annual Deferral Amount. If necessary, the Committee may reduce the Annual
Deferral Amount in order to comply with this Section.

 

  (b) Company Contribution Amounts. When an Employee Participant becomes vested
in a portion of his or her Company Contribution Amounts, the Participant’s
Employer(s) shall withhold from the Participant’s Annual Base Salary and/or
Annual Bonus that is not deferred, in a manner determined by the Employer(s),
the Participant’s share of FICA and other employment taxes. If necessary, the
Committee may reduce the Annual Deferral Amount or the vested portion of the
Participant’s Company Contribution Amount in order to comply with this Section.

 

  (c) RSU Awards. When an Employee Participant becomes vested in a portion of
his or her RSU Award, the Participant’s Employer(s) shall withhold from the
Participant’s Annual Base Salary and/or Annual Bonus that is not deferred, in a
manner determined by the Employer(s), the Participant’s share of FICA and other
employment taxes. If necessary, the Committee may reduce the Annual Deferral
Amount or the vested portion of the Participant’s Company Contribution Amount in
order to comply with this Section.

 

3.8

Withholding on Distributions. The Participant’s Employer(s), or the trustee of
the Trust, shall

 

13



--------------------------------------------------------------------------------

withhold from any payments made to a Participant under this Plan all federal,
state and local income, employment and other taxes required to be withheld by
the Employer(s), or the trustee of the Trust, in connection with such payments,
in amounts and in a manner to be determined in the sole discretion of the
Employer(s) and the trustee of the Trust. The Employer(s) and the trustee of the
Trust shall also be authorized to withhold any amount validly owed to the
Employer for which the Employer has previously requested but not received
payment. By electing to make a deferral under this Plan, the Participant
authorizes any required withholding from, at the Employer’s election,
distributions and any other amounts payable to the Participant, and the
Participant otherwise agrees to make adequate provision for any sums required to
satisfy the federal, state, local and foreign tax withholding obligations of the
Company and/or Employer, if any, which arise in connection with payments from
this Plan. Unless the tax withholding obligations of the Company and/or Employer
are satisfied, the Company shall have no obligation to make distributions under
this Plan. The Committee, in its discretion, and subject to such requirements as
the Committee may impose prior to the occurrence of such withholding, may permit
such withholding obligations to be satisfied through cash payment by the
Participant. Additionally, for distributions of the RSU Account the tax
withholding obligation may be satisfied by a reduction in the number of shares
issued to the Participant, but only if such reduction in shares is approved by
the Board or its Compensation Committee.

 

ARTICLE 4

Short-Term Payout/Unforeseeable Financial Emergencies/Change in Control

Withdrawal Elections

 

4.1 Short-Term Payout. In connection with each deferral election, a Participant
may elect to receive a portion, or all, of the compensation being deferred for a
given Plan Year, and the earnings thereon, as one or more future “Short-Term
Payouts” from the Plan. Subject to the Deduction Limitation, the Short-Term
Payout shall be made in a lump sum payment or pursuant to the Annual Installment
Method as elected by the Participant in an amount that is equal to the portion
of the Account Balance attributable to such deferral, plus amounts credited or
debited in the manner provided in Section 3.6 on that amount, determined at the
time that the Short-Term Payout becomes payable (rather than the date of a
Separation from Service). Subject to the Deduction Limitation and the other
terms and conditions of this Plan, each Short-Term Payout elected shall be paid
out during a ninety (90) day period commencing after the beginning of any Plan
Year designated by the Participant that is at least one full Plan Year after the
end of the Plan Year in which the Annual Deferral Amount or RSU Award is
actually deferred. By way of example, if a Short-Term Payout deferral is elected
for Annual Deferral Amounts that are deferred in the Plan Year commencing
January 1, 2008, the earliest a Short-Term Payout would become payable would be
during a ninety (90) day period commencing January 1, 2010. Participants may
create or maintain up to five (5) Short-Term Payout distribution dates
concurrently. Participants may also elect to receive future compensation in
subsequent Plan Years as part of an existing Short-Term Payout by electing an
existing Short-Term Payout distribution date.

 

4.2 Changes to Short-Term Payout Elections. The Participant may change his or
her Short-Term Payout distribution elections in accordance with Section 3.2(h),
to the extent such change does not accelerate the time of any scheduled payment
under the Plan or fail to comply with the provisions of Code
Section 409A(a)(4)(C), to an allowable alternative payout period by submitting a
new Election Form to the Committee, provided that any such Election Form is
accepted by the Committee, in its sole discretion. The Election Form most
recently accepted by the Committee shall govern the Short-Term Payout.

 

14



--------------------------------------------------------------------------------

4.3 Other Benefits Take Precedence Over Short-Term. Should an event occur that
triggers a benefit under Article 5, 6 or 7, any portion of the Account Balance
that is subject to a Short-Term Payout election under Section 4.1 shall not be
paid in accordance with Section 4.1 but shall be paid in accordance with the
other applicable Article.

 

4.4 Withdrawal Payouts for Unforeseeable Financial Emergencies. If the
Participant experiences an Unforeseeable Financial Emergency, the Participant
may petition the Committee to receive a partial or full payout from the Plan.
The payout shall not exceed the lesser of the Participant’s Account Balance,
calculated as if such Participant were receiving a Termination Benefit, or the
amount reasonably needed to satisfy the Unforeseeable Financial Emergency,
including amounts necessary to pay taxes on the distributed amounts and taking
into account any additional compensation that would be available if the
Participant terminated his deferral election. Notwithstanding the irrevocability
of the elections described in subsections 3.2, a Participant’s deferral
elections shall be cancelled for the balance of the current Plan Year if the
Participant receives a hardship distribution under the Employer’s 401(k) Plan or
a distribution due to an Unforeseeable Financial Emergency under this Plan. Any
later deferral election will be subject to the provisions of Section 3 of the
Plan governing initial deferral elections.

 

  The Participant must submit a written withdrawal request to the Plan Committee
explaining the nature of the Unforeseeable Financial Emergency and the amount
required to meet the need. The Participant will be required to certify that the
need cannot be reasonably met from other sources. Whether a Participant is faced
with an Unforeseeable Financial Emergency shall be determined by the Committee
on the relevant facts and circumstances of each case, but, in any case, a
distribution on account of Unforeseeable Financial Emergency may not be made to
the extent that such emergency is or may be relieved through reimbursement or
compensation from insurance or otherwise, by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not cause severe
financial hardship), or by cessation of deferrals under the Plan. If, subject to
the sole discretion of the Committee, the petition for a payout is approved, any
payout shall be made within sixty (60) days of the date of approval. The payment
of any amount under this Section 4.4 shall not be subject to the Deduction
Limitation.

 

4.5 Effect of a Change in Control. In the event of a Change in Control, the
acquiring or surviving entity shall assume the Company’s obligations under the
Plan. Benefits will be paid in accordance with the Participant’s Election Form
and the terms of the Plan unless the Plan is earlier terminated in accordance
with Section 10.7.

 

ARTICLE 5

Survivor Benefit

 

5.1 Survivor Benefit. Subject to the Deduction Limitation, if the Participant
dies before he or she experiences a Separation from Service, the Participant’s
Beneficiary shall be entitled to receive the Termination Benefit described in
Article 6 as if Participant Separated from Service with the Company and the
Election Form on file with the Company shall control the manner and timing in
which Termination Benefit is paid. Should the Participant die after the
Separation from Service, but before the Termination Benefit is paid in full, the
Election Form on file with the Company shall control the manner and timing in
which the unpaid balance of the Termination Benefit shall continue to be paid to
the Beneficiary.

 

15



--------------------------------------------------------------------------------

ARTICLE 6

Termination Benefit

 

6.1 Termination Benefit. Subject to the Deduction Limitation, a Participant
shall receive a Termination Benefit, which shall be equal to the Participant’s
Account Balance if a Participant experiences a Separation from Service prior to
his or her death or Disability.

 

6.2 Payment of Termination Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall elect on an Election Form to
receive the Termination Benefit in a lump sum or pursuant to the Annual
Installment Method. The Termination Benefit will be paid during the first Plan
Year that commences following the Participant’s Separation from Service (unless
the Participant elects to commence distributions starting at a specified number
of years following Separation from Service as provided below). Notwithstanding
anything to the contrary set forth herein, with respect to distributions to a
Specified Employee as a result of a Separation from Service, whether the
distribution is made in the form of a lump sum or pursuant to the Annual
Installment Method, the distribution shall not be made or the payments may not
begin before the date which is six (6) months following the date of the
Separation from Service, or, if earlier, the date of death of the Specified
Employee. Any amounts otherwise payable during the six (6) month period
following the Separation from Service will accrue and be paid out as soon as
administratively practicable following the (6) month delay period. Any
installment payments otherwise payable after the six (6) month delay period
following the Separation from Service will continue to be paid out in accordance
with the original payment schedule.

 

6.3 Post-Termination Distribution Commencement Elections. In accordance with
procedures established by the Committee, a Participant may elect on an Election
Form to receive the Termination Benefit commencing either upon Separation from
Service or commencing a specified number of years (up to six (6) years)
following his or her Separation from Service. Notwithstanding the foregoing, a
Participant’s election to receive a distribution commencing a specified number
of years following Separation from Service shall be effective only if the
Participant has completed at least five (5) Years of Service with the Company at
the time of Separation from Service.

 

6.4 Changes to Termination Distribution Elections. The Participant may change
his or her Termination Benefit distribution election in accordance with
Section 3.2(h), to the extent such change does not accelerate the time of any
scheduled payment under the Plan or fail to comply with the provisions of Code
Section 409A(a)(4)(C), to an allowable alternative payout period by submitting a
new Election Form to the Committee, provided that any such Election Form is
accepted by the Committee, in its sole discretion. The Election Form most
recently accepted by the Committee shall govern the payout of the Termination
Benefit.

 

6.5 Default Distribution Election. If a Participant does not make any election
with respect to the payment of the Termination Benefit, then such benefit shall
be payable in a lump sum during the first Plan Year that commences following the
Separation from Service.

 

ARTICLE 7

Disability Waiver and Benefit

 

7.1 Disability Waiver.

 

  (a)

Waiver of Deferral. If the Committee determines that a Participant is suffering
from a

 

16



--------------------------------------------------------------------------------

 

Disability, the Participant’s deferral election for such Plan Year shall be
terminated for the remainder of the Plan Year so that the Participant shall be
excused from fulfilling that portion of the Annual Deferral Amount commitment
that would otherwise have been withheld from a Participant’s Annual Base Salary,
Annual Bonus and/or Directors Fees for the Plan Year during which the
Participant first suffers a Disability. During the period of Disability, the
Participant shall not be allowed to make any additional deferral elections.

 

  (b) Return to Work. If a Participant returns to employment, or service as a
Director, with an Employer after a Disability ceases, the Participant may elect
to defer an Annual Deferral Amount for the Plan Year following his or her return
to employment or service and for every Plan Year thereafter while a Participant
in the Plan; provided such deferral elections are otherwise allowed and an
Election Form is delivered to and accepted by the Committee for each such
election in accordance with Section 3.2 above.

 

7.2 Disability Benefit. A Participant determined to be Disabled shall be deemed
to have experienced a Separation from Service and shall receive a lump sum
Disability Benefit payment equal to his or her Account Balance at the time of
such determination. Such payment shall be made as soon as administratively
practicable following the determination of Disability, but in no event later
than ninety (90) days after such determination. Any payment made pursuant to
this Section 7.2 shall be subject to the Deduction Limitation.

 

ARTICLE 8

Distributions

 

8.1 Form of Distributions

 

  (a) Form of Distributions. Distributions of the Account Balance not including
the portion of the Account Balance allocated to the Company Stock Measurement
Fund shall be paid to Participants in cash. The portion of the Account Balance
allocated to the Company Stock Measurement Fund shall be paid to Participant’s
in an equivalent number of shares of the Company’s common stock credited to the
Participant’s Account. The source of shares of Company common stock distributed
pursuant to this Plan shall be the Company’s 2006 Equity Incentive Plan and any
successor equity incentive plan adopted by the Company. Any portion of the
Account Balance designated to be distributed in shares of Company common stock,
but which are not sufficient to purchase one whole share of Company common stock
shall instead be paid to the Participant in cash.

 

  (b)

Change In Company Shares. If the outstanding shares of Company common stock are
hereafter changed into or exchanged for a different number or kind of shares or
other securities of the Company, or of another company, by reason of a dividend,
distribution, stock split, reverse stock split, stock dividend, combination or
reclassification of the Company common stock, reorganization, merger,
consolidation, split-up, repurchase, liquidation, dissolution, sale, transfer,
exchange or other disposition of all or substantially all of the assets of the
Company, exchange of common stock or other securities of the Company, or other
similar corporate transaction or event, such that the Committee determines
affects the Company’s common stock such that an adjustment is determined by the
Committee to be appropriate in order to prevent dilution or enlargement of the
benefits intended to be made available under the Plan, the Committee shall make
an

 

17



--------------------------------------------------------------------------------

appropriate and equitable adjustment to the number of shares credited to the
Accounts. Any such adjustment made by the Committee shall be final and binding
upon a Participant, the Company and all other interested persons.

 

8.2 No Discretionary Distributions. Except as expressly provided herein, the
Committee shall not exercise discretion with respect to the timing or form of
distributions from the Plan, but shall make distributions at the time and in the
form elected by the Participant on the Election Form or as otherwise specified
in the Plan. Notwithstanding anything to the contrary set forth herein, the
Committee retains the right, in its sole discretion, to delay or accelerate
distributions under the Plan to the extent permitted by Section 409A of the
Code.

 

8.3 Receipt or Release. The full payment of the applicable benefit under
Articles 4, 5, 6 or 7 of the Plan shall completely discharge all obligations to
a Participant and his or her designated Beneficiaries under this Plan and shall
be in full satisfaction of all claims for benefits under this Plan against the
Committee, the Company and any Employer. The Committee may require such
Participant or Beneficiary to execute a receipt and release to such effect. Any
failure to execute this receipt and release by the Participant or Beneficiary
will result in complete forfeiture of benefits under this Plan.

 

ARTICLE 9

Beneficiary Designation

 

9.1 Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates. A Participant’s designation of a spouse
as a Beneficiary shall automatically be revoked following the issuance of a
final judgment of divorce between the parties.

 

9.2 Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing a Beneficiary
Designation Form in such form as the Committee may require, and returning it to
the Committee or its designated agent. A Participant shall have the right to
change a Beneficiary by completing, signing and otherwise complying with the
terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. If the Participant names someone
other than his or her spouse as a Beneficiary, a spousal consent, in the form
designated by the Committee, must be signed by that Participant’s spouse (with
such signature witnessed either by a notary public or a member of the Committee)
and returned to the Committee. Upon the acceptance by the Committee of a new
Beneficiary Designation Form, all Beneficiary designations previously filed
shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.

 

9.3 Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

 

18



--------------------------------------------------------------------------------

9.4 No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2, and 9.3 above or, if all
designated Beneficiaries predecease the Participant or die prior to complete
distribution of the Participant’s benefits, then the Participant’s designated
Beneficiary shall be deemed to be his or her surviving spouse. If the
Participant has no surviving spouse, the benefits remaining under the Plan to be
paid to a Beneficiary shall be payable to the executor or personal
representative of the Participant’s estate.

 

9.5 Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

 

9.6 Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant.

 

ARTICLE 10

Acceleration of Payments

 

Payments under the Plan may be accelerated only upon the occurrence of an event
specified in this Article 10 or in Section 4.3 or 11.2 herein.

 

10.1 Domestic Relations Order. A payment can be accelerated if such payment is
made to an alternate payee pursuant to and following the receipt and
qualification of a domestic relations order as defined in Section 414(p) of the
Code.

 

10.2 Compliance with Ethics Agreements and Legal Requirements. A payment may be
accelerated as may be necessary to comply with ethics agreements with the
Federal government or as may be reasonably necessary to avoid the violation of
Federal, state, local or foreign ethics law or conflicts of interest law, in
accordance with the requirements of Section 409A.

 

10.3 Divestiture. A payment can be accelerated as may be necessary to comply
with a certificate of divestiture as defined in Section 1043(b)(2) of the Code.

 

10.4 De Minimis Amounts. Upon the Participant’s Separation from Service, in the
Company’s discretion, a payment may be accelerated if (i) the amount of the
payment is not greater than Ten Thousand Dollars ($10,000) and (ii) at the time
the payment is made the amount constitutes the Participant’s entire interest
under the Plan and all other Account Balance Plans.

 

10.5 Federal Insurance Contributions Act. A payment may be accelerated to the
extent required to pay the Federal Insurance Contributions Act tax imposed under
Sections 3101, 3121(a) and 3121(v)(2) of the Code with respect to Compensation
deferred under the Plan (the “FICA Amount”). Additionally, a payment can be
accelerated to pay the income tax on wages imposed under Section 3401 of the
Code on the FICA Amount and to pay the additional income tax at source on wages
attributable to the pyramiding Section 3401 wages and taxes. The total payment
under this Section 10.5 may not exceed the aggregate of the FICA Amount and the
income tax withholding related to the FICA Amount.

 

10.6

Section 409A Additional Tax. A payment may be accelerated to the extent required
to pay any income tax imposed under Section 409A of the Code (the “Section 409A
Amount”) if at any time the Participant’s deferred compensation arrangement
fails to meet the requirements of

 

19



--------------------------------------------------------------------------------

Section 409A of the Code. The total payment under this Section 10.6 may not
exceed the Section 409A Amount.

 

10.7 Corporate Events. A payment may be accelerated in the Committee’s
discretion in connection with any of the following events, in accordance with
the requirements of Section 409A of the Code: (i) a corporate dissolution taxed
under Section 331 of the Code, (ii) with the approval of a bankruptcy court
pursuant to 11 U.S.C. Section 503(b)(1)(A); (iii) in connection with a Change in
Control event; (iv) the termination of the Plan and other Account Balance Plans
that would be aggregated with the Plan for purposes of Section 409A of the Code
pursuant to Section 11.2; and (v) such other events and conditions as permitted
by Section 409A of the Code.

 

10.8 Offset. A payment may be accelerated in the Committee’s discretion as
satisfaction of a debt of the Participant to the Company, where such debt is
incurred in the ordinary course of the service relationship between the
Participant and the Company, the entire amount of the reduction in any of the
Company’s taxable years does not exceed $5,000, and the reduction is made at the
same time and in the same amount as the debt otherwise would have been due and
collected from the Participant.

 

ARTICLE 11

Cessation of Contributions, Termination, Amendment or Modification

 

11.1 Cessation of Contributions. Although each Employer anticipates that it will
continue contributing to the Plan for an indefinite period of time, there is no
guarantee that any Employer will continue making contributions to the Plan
indefinitely. Accordingly, each Employer reserves the right to discontinue
funding contributions to the Plan (including the Participant’s Annual Deferral
Amount, RSU Deferral Amount, and the Company Contribution Amount), by action of
its board of directors. Notwithstanding the cessation of future contributions,
payment of a Participant’s Account Balance shall be in accordance with the
person’s Election Form and the Plan provisions.

 

11.2 Termination.

 

  (a) The Plan may be terminated and liquidated at any time by the Company and
payment of distributions may be accelerated, provided that, to the extent
required by Section 409A (i) the termination and liquidation does not occur
proximate to a downturn in the financial health of the Company; (ii) all other
Account Balance Plans are terminated with respect to all Participants, (iii) no
Participant Account balances are paid, other than those otherwise payable under
the terms of the Plan absent a termination of the Plan, within 12 months of the
termination of the Plan, (iv) all Participant Account balances are paid within
24 months of the termination of the Plan, and (v) the Company does not adopt
another Account Balance Plan with respect to the Plan’s Participants at any time
for a period of three years following the date of termination of the Plan.

 

  (b) The Committee may determine that a Participant who has not had a
Separation From Service shall no longer be eligible to participate in the Plan.
If the Committee terminates a Participant’s eligibility to participate in the
Plan prior to the Participant’s Separation From Service, then the Participant’s
Account balance, if any, shall remain in the Plan and will be paid out in
accordance with the terms of this Plan and the applicable deferral election.

 

20



--------------------------------------------------------------------------------

11.3 Amendment. The Board delegates to the Committee or its designee(s) the
authority to modify, amend, or restate the Plan as appropriate in their
discretion, as well as the authority to act on behalf of the Employer in
discharging the duties of the Employer in administering the Plan; provided,
however, that no amendment or modification shall be effective to decrease or
restrict the value of a Participant’s Account Balance in existence at the time
the amendment or modification is made, calculated as if the Participant had
experienced a Separation from Service as of the effective date of the amendment
or modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification. Notwithstanding
the foregoing, any Plan amendment which would materially increase the benefits
to Participants, the costs of the Plan to the Company, or the Company’s
liability under the Plan must be approved by the Board or its Compensation
Committee.

 

11.4 Amendments to Comply with Section 409A. Notwithstanding any provision of
the Plan to the contrary, in the event that the Company determines that any
provision of the Plan may cause amounts deferred under the Plan to become
immediately taxable to any Participant under Section 409A of the Code, the
Company may (i) adopt such amendments to the Plan and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company determines necessary or appropriate to preserve the intended tax
treatment of the Plan benefits provided by the Plan and/or (ii) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A of the Code.

 

ARTICLE 12

Administration

 

12.1 Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall initially consist of the
Company’s Chief Financial Officer, General Counsel and Head of Human Resources.
The Chief Executive Officer of the Company may remove Committee members and
appoint new Committee members in the Chief Executive’s Officer’s sole
discretion. Members of the Committee may be Participants under this Plan. The
Committee shall also have the discretion and authority to (i) make, amend,
interpret, and enforce all appropriate rules and regulations for the
administration of this Plan and (ii) decide or resolve any and all questions
including interpretations of this Plan, as may arise in connection with the
Plan. Any individual serving on the Committee who is a Participant shall not
vote or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Committee shall be entitled to rely on
information furnished by a Participant or the Company.

 

12.2

Administration Upon Change In Control. For purposes of this Plan, the Committee
appointed pursuant to Section 12.1 shall be the administrator of the Plan at all
times prior to the occurrence of a Change in Control. Upon and after the
occurrence of a Change in Control, the “Committee” that shall administer the
Plan shall be an independent third party selected by the trustee of the Trust
and approved by the individual who, immediately prior to such event, was the
Company’s Chief Executive Officer or, if not available or willing to assume such
responsibility, the Company’s highest ranking officer (the “Ex-CEO”). The
Committee shall have the discretionary power to determine all questions arising
in connection with the administration of the Plan and the interpretation of the
Plan and Trust including, but not limited to benefit entitlement determinations;
provided, however, upon and after the occurrence of a Change in Control, the

 

21



--------------------------------------------------------------------------------

Committee shall have no power to direct the investment of Plan or Trust assets
or select any investment manager or custodial firm for the Plan or Trust. Upon
and after the occurrence of a Change in Control, the Company must: (1) pay all
reasonable administrative expenses and fees of the Committee administrator;
(2) indemnify the Committee administrator against any costs, expenses and
liabilities including, without limitation, attorney’s fees and expenses arising
in connection with the performance of the Committee hereunder, except with
respect to matters resulting from the gross negligence or willful misconduct of
the Committee or its employees or agents; and (3) supply full and timely
information to the Committee or all matters relating to the Plan, the Trust, the
Participants and their Beneficiaries, the Account Balances of the Participants,
the date of circumstances of the Disability, death or Separation from Service of
the Participants, and such other pertinent information as the Committee
administrator may reasonably require. Upon and after a Change in Control, the
Committee administrator may be terminated (and a replacement appointed) by the
Trustee only with the approval of the Ex-CEO. Upon and after a Change in
Control, the Committee administrator may not be terminated by the Company.

 

12.3 Agents. In the administration of this Plan, the Committee may, from time to
time, employ agents and delegate to them such administrative duties as it sees
fit (including acting through a duly appointed representative) and may from time
to time consult with counsel who may be counsel to any Employer.

 

12.4 Binding Effect of Decisions. The decision or action of the Committee with
respect to any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.

 

12.5 Indemnity of Committee. All Employers shall indemnify and hold harmless the
members of the Committee, and any Employee to whom the duties of the Committee
may be delegated against any and all claims, losses, damages, expenses or
liabilities arising from any action or failure to act with respect to this Plan,
except in the case of willful misconduct by the Committee, any of its members,
or any such Employee.

 

12.6 Employer Information. To enable the Committee to perform its functions, the
Company and each Employer shall supply full and timely information to the
Committee, as the case may be, on all matters relating to the compensation of
its Participants, the date and circumstances of the Disability, death or
Separation from Service of its Participants, and such other pertinent
information as the Committee may reasonably require.

 

ARTICLE 13

Other Benefits and Agreements; Claims Procedures

 

13.1 Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

 

13.2 Claims Procedures. The claims procedures set forth on Appendix A shall
apply for all benefits payable under the Plan except for Disability benefits.
The claims procedures applicable to Disability benefits are set forth on
Appendix B. The Committee is the “Plan Administrator” for purposes of the Plan’s
claims procedures.

 

22



--------------------------------------------------------------------------------

ARTICLE 14

Securities Laws Compliance

 

14.1 Designation of Participants. Notwithstanding anything to the contrary set
forth herein, with respect to any Employee or Director who is then subject to
Section 16 of the Exchange Act, only the Board or its Compensation Committee may
designate such Employee or Director as eligible to participate in the Plan.

 

14.2 Action by Committee. With respect to any Participant who is then subject to
Section 16 of the Exchange Act, notwithstanding anything to the contrary set
forth herein, any function of the Committee under the Plan relating to such
Participant shall be performed solely by the Board or its Compensation
Committee, if and to the extent required to ensure the availability of an
exemption under Section 16 of the Exchange Act for any transaction relating to
such Participant under the Plan.

 

14.3 Compliance with Section 16. Notwithstanding any other provision of the Plan
or any rule, instruction, election form or other form, the Plan and any such
rule, instruction or form shall be subject to any additional conditions or
limitations set forth in any applicable exemptive rule under Section 16 of the
Exchange Act (including any amendment to Rule 16b-3) that are requirements for
the application of such exemptive rule. To the extent permitted by applicable
law, such provision, rule, instruction or form shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.

 

ARTICLE 15

Trust

 

15.1 Establishment of the Trust and Selection of Trustee. The Committee shall
establish the Trust under which the funds of the Plan shall be held and appoint
one or more trustees under a trust agreement approved by the Committee and
entered into by the Company and such trustee. Except as provided pursuant to
Section 11.1, each Employer shall at least annually transfer over to the Trust
such assets as the Employer determines, in its sole discretion, are necessary to
provide, on a present value basis, for its respective future liabilities created
with respect to the Company Contribution Amounts, RSU Deferral Amount and Annual
Deferral Amounts for such Employer’s Participants for all periods prior to the
transfer, as well as any debits and credits to the Participants’ Account
Balances for all periods prior to the transfer, taking into consideration the
value of the assets in the trust at the time of the transfer.

 

15.2 Interrelationship of the Plan and the Trust. The provisions of the Plan and
the Election Form shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

 

15.3 Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

23



--------------------------------------------------------------------------------

ARTICLE 16

Plan Expenses

 

16.1 Plan Expenses. All expenses incurred in the administration of the Plan
shall be paid out of the Trust assets in the manner determined by the Committee
unless the Board authorizes such expenses to be paid by the Company.

 

ARTICLE 17

Miscellaneous

 

17.1 Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employee”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.

 

17.2 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

 

17.3 Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Election Form, as entered into between
the Employer and a Participant. An Employer shall have no obligation to a
Participant under the Plan except as expressly provided in the Plan and his or
her Election Form.

 

17.4 Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

 

17.5 Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

 

24



--------------------------------------------------------------------------------

17.6 Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

17.7 Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

 

17.8 Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

17.9 Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

 

17.10 Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

 

   

General Counsel or Chief Financial Officer

Sequenom, Inc.

3595 John Hopkins Court

San Diego, CA

 

     Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

     Any notice or filing required or permitted to be given to a Participant
under this Plan shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Participant.

 

17.11 Successors. The provisions of this Plan shall bind and inure to the
benefit of the Company, the Participant’s Employer and its successors and
assigns and the Participant and the Participant’s designated Beneficiaries.

 

17.12 Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

17.13 Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

 

17.14

Court Order. The Committee is authorized to make any payments directed by court
order in

 

25



--------------------------------------------------------------------------------

any action in which the Plan or the Committee has been named as a party. In
addition, if a court determines that a spouse or former spouse of a Participant
has an interest in the Participant’s benefits under the Plan in connection with
a property settlement or otherwise, the Committee, in its sole discretion, shall
have the right, notwithstanding any election made by a Participant, to
immediately distribute the spouse’s or former spouse’s interest in the
Participant’s benefits under the Plan to that spouse or former spouse.

 

17.15 Insurance. The Employers, on their own behalf or on behalf of the trustee
of the Trust, and, in their sole discretion, may apply for and procure insurance
on the life of the Participant, in such amounts and in such forms as the Trust
may choose. The Employers or the trustee of the Trust, as the case may be, shall
be the sole owner and beneficiary of any such insurance. The Participant shall
have no interest whatsoever in any such policy or policies, and at the request
of the Employers shall submit to medical examinations and supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Employers have applied for insurance.

 

17.16 Legal Fees To Enforce Rights After Change in Control. The Company and each
Employer is aware that upon the occurrence of a Change in Control, the Board or
the board of directors of a Participant’s Employer (which might then be composed
of new members) or a shareholder of the Company or the Participant’s Employer,
or of any successor corporation might then cause or attempt to cause the
Company, the Participant’s Employer or such successor to refuse to comply with
its obligations under the Plan and might cause or attempt to cause the Company
or the Participant’s Employer to institute, or may institute, litigation seeking
to deny Participants the benefits intended under the Plan. In these
circumstances, the purpose of the Plan could be frustrated. Accordingly, if,
following a Change in Control, it should appear to any Participant that the
Company, the Participant’s Employer or any successor corporation has failed to
comply with any of its obligations under the Plan or any agreement hereunder or,
if the Company, such Employer or any other person takes any action to declare
the Plan void or unenforceable or institutes any litigation or other legal
action designed to deny, diminish or to recover from any Participant the
benefits intended to be provided, then the Company and the Participant’s
Employer irrevocably authorize such Participant to retain counsel of his or her
choice at the expense of the Company and the Participant’s Employer (who shall
be jointly and severally liable) to represent such Participant in connection
with the initiation or defense of any litigation or other legal action, whether
by or against the Company, the Participant’s Employer or any director, officer,
shareholder or other person affiliated with the Company, the Participant’s
Employer or any successor thereto in any jurisdiction. Notwithstanding anything
in this Section or the Plan to the contrary, the Company and/or the
Participant’s employer shall have no obligation under this Section to the extent
there is a judicial determination or final mediation decision that the
litigation or other legal action brought by the Participant is frivolous.

 

17.17 Scrivener’s Error. Notwithstanding any other provision of this Plan to the
contrary, if there is a scrivener’s error in properly transcribing this Plan
document, it shall not be a violation of the Plan terms to operate the Plan in
accordance with its proper provisions, rather than in accordance with the terms
of the Plan document, pending correction of the Plan document through an
amendment. In addition, any provisions of the Plan document improperly added as
a result of scrivener’s error shall be considered null and void as of the date
such error occurred.

 

17.18

Compliance with Section 409A of the Code. This Plan is intended to comply with
the requirements of Section 409A of the Code. The Committee shall interpret the
Plan provisions in a manner consistent with the requirements of Section 409A of
the Code. To the extent one or

 

26



--------------------------------------------------------------------------------

more provisions of this Plan do not comply with Section 409A of the Code, such
provision shall be automatically and immediately voided, and shall be amended as
soon as administratively feasible and shall be administered to so comply.

 

17.19 Disclaimer. It is the parties intention that this arrangement comply with
the provisions of Code Section 409A. Notwithstanding the foregoing or anything
else to the contrary in the Plan, the Company shall have no liability to any
Participant should any provision of the Plan fail to satisfy Code Section 409A.

 

IN WITNESS WHEREOF, the Company has signed this amended Plan document as of
December 18, 2008.

 

“Company”

 

Sequenom, Inc., a Delaware corporation

 

By:     /s/ Alisa Judge                        

 

Title:     VP Human Resources                    

 

27



--------------------------------------------------------------------------------

APPENDIX A

CLAIMS PROCEDURES

 

The following claims procedures shall apply for all benefits payable under the
Plan except for Disability benefits. The claims procedures applicable to
Disability benefits are set forth on Appendix B.

 

(a) Applications for Benefits and Inquiries. Any application for benefits,
inquiries about the Plan or inquiries about present or future rights under the
Plan must be submitted to the Plan Administrator in writing by an applicant (or
his or her authorized representative).

 

(b) Adverse Benefit Determination. In the event that any application for
benefits receives an Adverse Benefit Determination, as defined in Appendix B,
the Plan Administrator must provide the applicant with written or electronic
notice of the Adverse Benefit Determination, and of the applicant’s right to
review the Adverse Benefit Determination. Any electronic notice will comply with
the regulations of the U.S. Department of Labor. The notice of Adverse Benefit
Determination will be set forth in a manner designed to be understood by the
applicant and will include the following:

 

(i) the specific reason or reasons for the Adverse Benefit Determination;

 

(ii) references to the specific Plan provisions upon which the Adverse Benefit
Determination is based;

 

(iii) a description of any additional information or material that the Plan
Administrator needs to complete the review and an explanation of why such
information or material is necessary; and

 

(iv) an explanation of the Plan’s review procedures and the time limits
applicable to such procedures, including a statement of the applicant’s right to
bring a civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review of the claim, as described below.

 

This notice of an Adverse Benefit Determination will be given to the applicant
within a reasonable period of time, but not later than ninety (90) days after
the Plan Administrator receives the application, unless special circumstances
require an extension of time; in which case the Plan Administrator has up to an
additional ninety (90) days for processing the application. If an extension of
time for processing is required, written notice of the extension will be
furnished to the applicant before the end of the initial ninety (90) day period.

 

This notice of extension will describe the special circumstances necessitating
the additional time and the date by which the Plan Administrator is to render
its decision on the application.

 

(c) Request for a Review. Any person (or that person’s representative) for whom
there is an Adverse Benefit Determination may appeal the Adverse Benefit
Determination by submitting a request for a review to the Plan Administrator
within sixty (60) days after the date of the Adverse Benefit Determination. A
request for a review shall be in writing and shall be addressed to the Plan
Administrator.

 

A request for review must set forth all of the grounds on which it is based, all
facts in support of the request and any other matters that the applicant feels
are pertinent. The applicant (or his or



--------------------------------------------------------------------------------

her representative) shall have the opportunity to submit (or the Plan
Administrator may require the applicant to submit) written comments, documents,
records and other information relating to his or her claim. The applicant (or
his or her representative) shall be provided, upon request and free of charge,
reasonable access to, and copies of, the Relevant Records, as defined in
Appendix B. The review shall take into account all Relevant Records and other
information submitted by the applicant (or his or her representative) relating
to the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.

 

(d) Decision on Review. The Plan Administrator will act on each request for
review within a reasonable period of time, but not later than sixty (60) days
after receipt of the request, unless special circumstances require an extension
of time (not to exceed an additional sixty (60) days), for processing the
request for a review. If an extension for review is required, written notice of
the extension will be furnished to the applicant within the initial sixty
(60) day period. This notice of extension will describe the special
circumstances necessitating the additional time and the date by which the Plan
Administrator is to render its decision on the review. If the extension of
review is due to the applicant’s failure to submit information necessary to
decide a claim, the period for making the decision on review shall be tolled
from the date on which the notification of the extension is sent to the
application until the date on which the applicant responds to the request for
additional information.

 

(e) Denial of Appeal. The Plan Administrator will give prompt, written or
electronic notice of its decision to the applicant. Any electronic notice will
comply with the regulations of the U.S. Department of Labor. In the event of an
Adverse Benefit Determination by the Plan Administrator that confirms the
original Adverse Benefit Determination, the notice will set forth, in a manner
calculated to be understood by the applicant, the following:

 

(i) the specific reason or reasons for the Adverse Benefit Determination;

 

(ii) references to the specific Plan provisions upon which the Adverse Benefit
Determination is based;

 

(iii) a statement that the applicant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all Relevant Records; and

 

(iv) a statement of the applicant’s right to bring a civil action under
Section 502(a) of ERISA.

 

(f) Rules and Procedures. The Plan Administrator will establish rules and
procedures, consistent with the Plan and with ERISA, as necessary and
appropriate in carrying out its responsibilities in reviewing benefit claims.
The Plan Administrator may require an applicant who wishes to submit additional
information in connection with an appeal from the denial of benefits to do so at
the applicant’s own expense.

 

(g) Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the applicant (i) has submitted a written application for benefits
in accordance with the procedures described above, (ii) has been notified by the
Plan Administrator that the application is denied, (iii) has filed a written
request for a review of the application in accordance with the appeal procedure
described above, and (iv) has been notified in writing that the Plan
Administrator has denied the appeal.

 

2



--------------------------------------------------------------------------------

APPENDIX B

DISABILITY CLAIMS PROCEDURES

 

The following claim procedures shall apply only for Disability benefits payable
under the Plan. An Authorized Representative may act on a Claimant’s behalf in
pursuing a benefit claim or appeal of an Adverse Benefit Determination.

 

1. Definitions.

 

A. “Adverse Benefit Determination” means any of the following:

 

(ii) a denial, reduction, or termination of a benefit by the Plan, or a failure
of the Plan to provide or make payment (in whole or in part) for a benefit; and

 

(iii) a denial, reduction, or termination of a benefit by the Plan, or a failure
of the Plan to provide or make payment (in whole or in part) for a benefit
resulting from the application of any utilization review.

 

B. “Authorized Representative” means an individual who is authorized to
represent a Claimant with respect to any claims or appeals filed pursuant to
these procedures. Whether an individual is an Authorized Representative will be
determined by the Plan Administrator in accordance with reasonable procedures
established by the Plan.

 

C. “Claimant” means a Participant or his or her beneficiary who has submitted a
claim for benefits in accordance with these claims procedures.

 

D. “Disability Claim” means a claim for benefits under the Plan for which the
claimant must show disability and the Plan Administrator must find make a
determination of disability in order for the Claimant to receive benefits.

 

E. “Health Care Professional” means a physician or other health care
professional who is licensed, accredited, or certified to perform specified
health services consistent with applicable state law.

 

F. “Relevant Records” means any document, record, or other information that:

 

(i) the Plan Administrator relied upon in making a benefit determination for the
Claimant’s claim;

 

(ii) was submitted, considered, or generated in the course of making the benefit
determination for a claim, without regard to whether such document, record, or
other information was relied upon in making the benefit determination;

 

(iii) demonstrates compliance with the administrative processes and safeguards
required pursuant to Department of Labor Regulations in making the benefit
determination for a claim; or

 

(iv) constitutes a statement of policy or guidance with respect to the Plan
concerning the denied treatment option or benefit for a Claimant’s diagnosis,
without regard to whether such advice or statement was relied upon in making the
benefit determination.

 

1



--------------------------------------------------------------------------------

2. Claims Procedure- Disability Claims. In the case of a Disability Claim, the
Plan Administrator will notify the Claimant of the Plan’s Adverse Benefit
Determination within a reasonable time, but not later than forty-five (45) days
after the Plan receives the claim. The Plan may extend this period for up to
thirty (30) days, provided that the Plan Administrator both (i) determines that
such an extension is necessary due to matters beyond the control of the Plan,
and (ii) notifies the Claimant, prior to the expiration of the initial
forty-five (45) day period, of the circumstances requiring the extension of time
and the date by which the Plan expects to make a decision.

 

If, prior to the end of the first thirty (30) day extension period, the Plan
Administrator determines that, due to matters beyond the control of the Plan, a
decision cannot be rendered within the first thirty (30) day extension period,
the period for making a determination may be extended for an additional thirty
(30) days. Such additional extension is permitted only if (i) the Plan
Administrator notifies the Claimant, prior to the end of the first thirty
(30) day extension, of the circumstances requiring the second thirty (30) day
extension and (ii) the Plan Administrator notifies the Claimant of the date the
Plan expects to render the decision.

 

Any notice of extension will explain the standards on which the Claimant’s
entitlement to a benefit is based, the unresolved issues that prevent a decision
on the claim, and the additional information needed to resolve these issues. A
Claimant will be given at least forty-five (45) days to provide the requested
information.

 

3. Calculating Time Periods For Claims Procedure. The time within which a
benefit determination is required to be made will begin at the time a claim is
filed in accordance with these procedures, without regard to whether all the
information necessary to make a benefit determination accompanies the filing. In
the event that the time within which a benefit determination is required to be
made is extended due to the Claimant’s failure to submit information necessary
to decide a claim, the period for making the benefit determination will be
suspended from the date on which the Plan Administrator sends the notification
of extension to the Claimant until the date on which the Claimant responds to
the request for additional information.

 

4. Notice of Benefit Determination. The Plan Administrator will provide the
Claimant with written or electronic notification of any Adverse Benefit
Determination. If the notice of an Adverse Benefit Determination is provided
electronically, such notice will comply with the standards imposed by the
Department of Labor Regulations.

 

Any notice of Adverse Benefit Determination will set forth, in a manner
calculated to be understood by the Claimant:

 

A. the specific reason or reasons for the Adverse Benefit Determination;

 

B. references to the specific Plan provisions on which the Adverse Benefit
Determination is based;

 

C. a description of any additional material or information necessary for the
Claimant to perfect the claim and an explanation of why such material or
information is necessary;

 

2



--------------------------------------------------------------------------------

D. a description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the Claimant’s right to bring a
civil action under Section 502(a) of ERISA following an Adverse Benefit
Determination on review; and

 

E. if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, either (i) the specific
rule, guideline, protocol, or other similar criterion, or (ii) a statement that
such a rule, guideline, protocol, or other similar criterion was relied upon in
making the Adverse Benefit Determination and that a copy of such rule,
guideline, protocol, or other criterion will be provided free of charge to the
Claimant upon request.

 

5. Review Procedure. If the Claimant receives an Adverse Benefit Determination,
the Claimant may appeal the Adverse Benefit Determination within one hundred
eighty (180) days after the Claimant’s receipt of the notice of Adverse Benefit
Determination. The Claimant must make any appeal in writing. The appeal must be
addressed to the Review Panel of the Plan Administrator.

 

During the one hundred eighty (180) day period, the Claimant may:

 

A. submit written comments, documents, records, and other information relating
to the claim for benefits; and

 

B. request and receive, free of charge, reasonable access to, and copies of, all
Relevant Records.

 

The Review Panel shall consist of one or more individuals who are neither the
individuals who made the initial Adverse Benefit Determination, nor the
subordinate of any of such individuals. The review of the Claimant’s appeal will
not give deference to the initial Adverse Benefit Determination. The review will
take into account all comments, documents, records, and other information that
the Claimant submits relating to the claim, without regard to whether such
information was submitted or considered in the initial benefit determination.

 

In deciding the appeal of an Adverse Benefit Determination that is based in
whole or in part on a medical judgment, the Review Panel will consult with a
health care professional who has appropriate training and experience in the
field of medicine involved in the medical judgment. Such health care
professional must be an individual who is neither the individual who was
consulted in connection with the initial Adverse Benefit Determination, nor the
subordinate of such individual.

 

The Review Panel will provide the Claimant with the identification of medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the Claimant’s Adverse Benefit Determination, without regard to whether the
advice was relied upon in making the benefit determination.

 

6. Timing of Notice of Benefit Determination on Review. In the case of a
Disability Claim, the Plan Administrator will notify the Claimant of the Plan’s
benefit determination on review within a reasonable period, but not later than
forty-five (45) days after the Plan receives the Claimant’s request for review
of an Adverse Benefit Determination. The Plan Administrator may extend this
period for up to an additional forty-five (45) days if the Plan Administrator
determines that special circumstances exist, such as the need to hold a hearing.

 

3



--------------------------------------------------------------------------------

If the Plan Administrator determines that an extension is required, the Plan
Administrator will provide the Claimant written notice of the extension before
the end of the initial forty-five (45) day period. The extension notice will
describe the special circumstances requiring the extension and the date by which
the Plan expects to make a decision on the Claimant’s appeal.

 

7. Calculating Time Periods for Review Procedure. The period of time within
which a benefit determination on review is required to be made shall begin at
the time an appeal is filed in accordance with subsection (e), without regard to
whether all the information necessary to make a benefit determination on review
accompanies the filing.

 

8. Notice of Benefit Determination on Review. The Plan Administrator will
provide the Claimant with written or electronic notification of the Plan’s
benefit determination on review. Any electronic notification shall comply with
the Department of Labor Regulations.

 

In the case of an Adverse Benefit Determination, the notification will set
forth, in a manner calculated to be understood by the Claimant:

 

A. the specific reason or reasons for the Adverse Benefit Determination;

 

B. reference to the specific Plan provisions on which the benefit determination
is based;

 

C. a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to, and copies of, all Relevant Records;

 

D. a statement of the Claimant’s right to bring an action under Section 502(a)
of ERISA; and

 

E. if an internal rule, guideline, protocol, or other similar criterion was
relied upon in making the Adverse Benefit Determination, either the specific
rule, guideline, protocol, or other similar criterion, or a statement that such
rule, guideline, protocol, or other similar criterion was relied upon in making
the Adverse Benefit Determination and that a copy of the rule, guideline,
protocol, or other similar criterion will be provided free of charge to the
Claimant upon request.

 

9. Administration. The Administrator will establish rules and procedures,
consistent with the Plan and with ERISA, as necessary and appropriate in
carrying out its responsibilities in reviewing benefit claims. The Administrator
may require an applicant who wishes to submit additional information in
connection with an appeal from the denial of benefits to do so at the
applicant’s own expense.

 

10. Exhaustion of Remedies. No legal action for benefits under the Plan may be
brought until the Claimant (i) has submitted a written application for benefits
in accordance with the procedures described above, (ii) has been notified by the
Administrator that the application is denied, (iii) has filed a written request
for a review of the application in accordance with the appeal procedure
described above, and (iv) has been notified in writing that the Administrator
has denied the appeal

 

4